Case: 10-60876      Document: 00511592093       Page: 1    Date Filed: 09/02/2011


SCREENING ROUND-ROBIN ROUTING FORM                     [X] Record Vols. COpy OF ADM ROA
                                                       [ ] Exhibits [ --]-Env. [   ] Box
Panel 5-B: TMR, JES, ECP (CES-Backup)                  [ ] Supp ROA Vols. ___
TO:~~Initiating                                        [ 1 Record Excerpts [Xl SLC Memo
                                                       [Xl Briefs [   1 Anders Brief
                                                       [ 1 Information on Related Case(s)
Date:        August 23, 2011
No. 10-60876         Style: Norman Salgado Panigua v. Eric Holder,
ORAL ARGUMENT                                                FAILS TO REQUEST
        Appellant           XXXXX
        Appellee                                  XXXXX
Round 1 -From Judge REAVLEY to Judge SMITH;                          C ass:             ----­
                                                                                                  I

        Papers and    propose~oPinion           attached.    ----­
                                                                     Publish                     Publish

                     Date
                                 \D& '
                                  \
                                                2011

Record forwarded. - -t! Yes
                      -     - - - No

               and    propose~      opinion

        - - - -.. DaCe--··
                                 "":' 1)
                                    -----
                                            ,   2011
                                                             Ju
Record forwarded.               Yes - - - No

               and proposed opinion attached.
                   Ii./ '3 !
                     Date
                                            ,   2011

Record forwarded.      ~ Yes          ---
                                                 No




Attachment for oral argument panel - - - - - - - - - - - - - - - - -                                  ­
                                                                                           ... -~- ....


          Class III                Recommend Class IV 

            Recommend Class NOA (conference w/o argument) 


                                                2011